Citation Nr: 1024320	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 
1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.

When this case was previously before the Board in February 
2009, it was remanded for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  A May 1994 Board decision denied service connection for a 
headache disorder.  

2.  A January 1997 rating decision held that new and material 
evidence had not been received to reopen the claim for 
service connection for headaches; the Veteran did not appeal 
the decision within one year of receiving notification and 
thus the decision is final.  

3.  Evidence added to the record since the January 1997 
rating decision does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for migraine headaches, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision which held that new and 
material evidence had not been received to reopen the claim 
for service connection for headaches is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the January 1997 rating decision 
is not new and material, and the claim for service connection 
for migraine headaches is not reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by letters sent to the 
appellant in June 2009 and March 2010 that fully addressed 
all necessary notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Specific to requests to reopen, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the March 2010 notice letter included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the Veteran's claim was previously denied in 
1994.  Consequently, the Board finds that adequate notice has 
been provided, as the appellant was informed about what 
evidence is necessary to substantiate the elements required 
to establish service connection that were found insufficient 
in the previous denial.  The March 2010 letter also provided 
the criteria for assignment of an effective date and 
disability rating in the event of award of the benefit 
sought.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a March 2010 supplemental statement of the 
case after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service treatment records and VA treatment records.  The RO 
obtained records from the Social Security Administration 
(SSA).  

VA is not obligated to provide a medical examination if the 
Veteran has not presented new and material evidence to reopen 
a final claim.  38 U.S.C.A. § 5103A(f).  Thus, in this case a 
VA examination is not necessary for the Veteran's application 
to reopen a claim for service connection for migraine 
headaches.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra. 

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Applicable Law 

Service connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

Relevant law provides that at the time of the service 
entrance examinations, those persons entering military 
service are presumed to be in sound physical and mental 
condition, except for those disorders, disease, or other 
"infirmities" that are noted on their service entrance 
physical examination.  38 U.S.C.A. § 1111 (West 2002).

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a Veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

New and Material

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to 
reopen his or her claim is presumed credible for the limited 
purpose of ascertaining its materiality.  Spaulding v. Brown, 
10 Vet. App. 6, 10 (1997).

Analysis

In this case, a May 1994 Board decision denied service 
connection for a headache disorder.  38 U.S.C.A. § 7104 (West 
2002).  The decision found that service connection was not 
warranted because a headache disorder preexisted service and 
was not aggravated by service.  

Evidence of record at that time included the Veteran's 
service treatment records.  The Veteran's preservice military 
entrance examination was positive for a history of frequent 
or severe headaches.  The Veteran reported having headaches 
three times a week.  

A February 1980 treatment note relates that the appellant 
complained that he had been having bilateral temporal 
headaches for approximately 2 weeks.  He claimed that 1 1/2 
years earlier he was hit in the right temple with a brick, 
and that afterward he had experienced frequent, recurring 
headaches, for which he had sought treatment from a civilian 
doctor.

The Veteran received emergency medical treatment in November 
1980, after he was "struck on head with club."  The Veteran 
did not complain of headaches and his neurological status was 
"intact except for intoxication."  The treatment note 
describes a hematoma on the Veteran's left forehead and 
treatment with ice was recommended.  The diagnoses were 
contusion and intoxication.

A June 1981 inpatient treatment record cover sheet reports 
that the Veteran was involved in an altercation five days 
earlier, off post.  The diagnoses were soft tissue facial 
injury and intoxication.  

The Veteran's post-service VA treatment and examination 
records were negative for headaches.  

The Veteran provided testimony at an April 1992 RO hearing 
before a hearing officer.  He testified that he had been 
given Motrin for headaches in service, but also testified 
that he did not have headaches when he was discharged from 
service, and that his headaches began in "about 1987."  
(Transcript at pages 3 and 8.)

The January 1997 rating decision held that new and material 
evidence had not been received to reopen the Veteran's claim.  
This decision also became final.  38 U.S.C.A. § 7105.  The 
rating decision simply noted that new and material evidence 
had not been received.  

Additional evidence of record at that time included VA 
treatment and examination records that did not address the 
severity of the Veteran's headaches, or whether his active 
duty aggravated his pre-existing headaches.  A 1996 response 
from the National Personnel Records Center (NPRC) reflects 
that requested hospital records dated in June 1981 were not 
located.

Since the January 1997 rating decision became final, numerous 
additional VA treatment and examination records (dated both 
prior and subsequent to the 1997 rating decision), and 
private treatment records (dated subsequent to the 1997 
rating decision) have been associated with the claims file.  
These address a variety of disorders other than migraine 
headaches.  In addition, a 1997 NPRC response reflects that 
requested hospital records dated in June 1981 were not 
located.  These records do not show that the Veteran's 
preexisting headaches were aggravated during active duty.  
They raise no reasonable possibility of substantiating the 
claim.  Thus, this evidence is not material within the 
meaning of 38 C.F.R. § 3.156(a).

The report of an April 2005 VA neurological examination 
provides that the examiner reviewed the Veteran's claims 
file.  The report sets forth a detailed medical history, the 
Veteran's own subjective complaints and the results of 
current examination.  The Veteran reported that he had not 
sought medical or neurological specialist care of his 
headaches.  The examiner noted that the Veteran's current 
neurological examination was normal.  She summarized that 
there was no evidence of ongoing medical care for the 
headaches during or after military service, and normal 
current neurological examination.  She expressed the opinion 
that the evidence in the claims file did not support a 
worsening of a documented pre-existing headache disorder, and 
therefore it was less likely as not that the altercation 
during the Veteran's military service was responsible for any 
change in his pre-existing headaches status.  

The April 2005 VA examination report raises no reasonable 
possibility of substantiating the claim and thus is not 
material within the meaning of 38 C.F.R. § 3.156(a).  In this 
regard, evidence that is unfavorable to the appellant's case 
and which supports the previous denial cannot trigger a 
reopening of the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).

The Board is aware that a March 2009 statement by the 
Veteran's VA physician relates that the Veteran has PTSD due 
to an assault at Fort Bragg in 1982.  A May 2010 Informal 
Hearing Presentation argues that this statement "inferred" 
post-concussion headaches.  In fact, however, the statement 
does not state or imply that the attack resulted in post-
concussion headaches, or aggravated a pre-existing headaches 
disorder.  This statement raises no reasonable possibility of 
substantiating the claim and is not material within the 
meaning of 38 C.F.R. § 3.156(a).

The Board is also aware of the Veteran's contentions that the 
headaches that began after the assault are much wore than any 
prior headaches.  However, the Board finds that the Veteran's 
assertions of inservice aggravation are redundant of his 
prior contentions and do not constitute new and material 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Thus, his statements are not new.

In sum, the additional evidence of record, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for migraine headaches.  Thus, it is not 
new and material within the meaning of 38 C.F.R. § 3.156 and 
the claim is not reopened.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
migraine headaches is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


